                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

STEVEN D. FODGE, ET AL.                          CIVIL ACTION NO. 18-0386

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

TRUSTMARK NATIONAL BANK,                         MAGISTRATE JUDGE HORNSBY
ET AL.

                                MEMORANDUM RULING

       Before the Court is Defendant Trustmark National Bank’s (“Trustmark”) Motion for

Judgment on the Pleadings pursuant to Federal Rule of Civil Procedure 12(c). See

Record Document 140. Plaintiffs Steven D. Fodge (“Fodge”), Joseph E. Carey, Jon A.

Tokay, Pamela R. Jeffcoat, Andrew J. Kaltenmark, Lance K. Inovejas and Deborah A.

Inovejas (collectively “Plaintiffs”) have filed a response. See Record Document 143.

       On March 18, 2019, this Court issued an order granting several motions to dismiss

filed by the other defendants in this matter and dismissed all of Plaintiffs’ claims, except

for Fodge’s claims against Trustmark, which was the only defendant that did not file a

motion to dismiss. See Record Document 138 at 1 n.1. Subsequently, Trustmark filed the

instant Motion for Judgment on the Pleadings requesting that Fodge’s claims against it

also be dismissed since they are nearly identical to the previously dismissed claims

against the other defendants, which Plaintiffs do not dispute. See Record Document 141

at 3; Record Document 143 at 1. Additionally, while Plaintiffs note their opposition to the

merits of Fodge’s motion, as well as the Court’s previous ruling referenced above, see

Record Document 143 at 2, they “suggest that expeditious granting of [Trustmark’s]

motion . . . would place the case in the correct procedural posture for an appeal.” Id.




                                       Page 1 of 2
      Therefore, based on the foregoing reasons, Trustmark’s Motion for Judgment on

the Pleadings (Record Document 140) is GRANTED and all of Fodge’s claims are hereby

DISMISSED WITH PREJUDICE.

      A judgment consistent with the terms of the instant Memorandum Ruling shall

issue herewith.

      THUS DONE AND SIGNED, in Shreveport, Louisiana, this 4th day of April, 2019.




                                    Page 2 of 2
